Citation Nr: 0116887	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  00-03 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from September 1975 to July 
1976.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Nashville, Tennessee, (hereinafter RO).  In April 
2001, a hearing was held before the Board Member signing this 
document, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 
2000).  


FINDINGS OF FACT

1.  Restoration of service connection for schizophrenia was 
denied by a July 1978 Board decision; a September 1991 rating 
decision to which the veteran was notified in October 1991 
found that no new and material evidence to reopen the claim 
for service connection for schizophrenia had been submitted; 
the veteran did not appeal this decision, and this is the 
last final rating decision adjudicating this issue on any 
basis. 

2.  Evidence received since the September 1991 rating 
decision, principally in the form of a December 1998 
statement from a VA physician, is neither cumulative nor 
redundant, and by itself and in connection with evidence 
previously assembled is so significant that it must be 
considered to fairly decide the merits of the claim for 
entitlement to service connection for schizophrenia. 


CONCLUSIONS OF LAW

1.  The September 1991 rating decision finding that no new 
and material evidence had been presented to reopen the claim 
for service connection for service connection for 
schizophrenia is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2000).

2.  Evidence received subsequent to the September 1991 rating 
decision is new and material; thus, the legal criteria for 
reopening the claim for service connection for schizophrenia 
are met.  38 U.S.C.A. §§ 1110, 5108 (West 1991); 
38 C.F.R. §§ 3.156(a), 20.1105 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 1991).  There are some 
disabilities, including schizophrenia, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

A review of the pertinent procedural history reveals that 
service connection for schizophrenia was granted by an August 
1976 rating decision.  However, service connection for this 
disability was severed ultimately by rating action dated in 
March 1977.  The veteran filed an appeal to this decision to 
the Board, which denied restoration of entitlement to 
schizophrenia in a decision dated in July 1978.  Thereafter, 
the veteran filed a claim to reopen the issue of entitlement 
to service connection in August 1991, and a September 1991 
rating decision found that new and material evidence 
sufficient to reopen this claim had not been presented.  The 
veteran was notified of this decision in October 1991 but did 
not file an appeal.  Thus, this decision became "final."  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.1103 (2000).  Such final unappealed rating actions, in the 
absence of clear and unmistakable error, can only be reopened 
upon the submission of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Suttman v. Brown, 5 
Vet. App. 127, 135 (1993).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. § 
3.156(a) (2000).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New evidence 
submitted to reopen a claim will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
See Hodge, supra.  Upon reopening the claim, consideration on 
the merits is to be undertaken.  

Applying these criteria to the evidence submitted in 
connection with the veteran's claim to reopen, the Board 
finds that he has presented sufficient evidence, principally 
a December 1998 statement from a VA physician, to reopen his 
claim for service connection for schizophrenia.  In this 
statement, the VA physician opined that "[the veteran] may 
have had a nervous condition prior to going into the military 
but his condition certainly got a lot worse while he was on 
active duty." This is evidence not previously of record that 
bears directly and substantially upon the specific matter 
under consideration; namely, whether the veteran's 
schizophrenia was incurred in or aggravated by active 
service.  This additional evidence is also so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  In this regard, the September 1991 
rating decision was based, in part, on the lack of medical 
evidence to indicate that schizophrenia was incurred in or 
aggravated by service.  Clearly, assuming the credibility of 
the December 1998 statement as required for the limited 
purpose of determining whether it is sufficient to reopen the 
clam, this statement provides medical support not previously 
of record for the assertion that schizophrenia was aggravated 
by service.  Accordingly, the claim must be reopened.  
Hodge,, 155 F.3d 1356 (Fed. Cir. 1998).  


ORDER

The claim for service connection for schizophrenia is 
reopened.  


REMAND

While the Board has found sufficient evidence to reopen the 
claim for service connection for schizophrenia, additional 
development must be undertaken before proceeding to an 
adjudication of the "merits" of the claim.  This 
development will also ensure compliance with a recently 
enacted law that is beneficial to the interests of the 
veteran, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the veteran's claim.  In addition, initial 
adjudication of the "merits" of the veteran's claim by the 
Board instead of the RO would potentially result in prejudice 
to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

As indicated in the decision above, the credibility of the 
December 1998 VA physician's statement was presumed for the 
limited purpose of determining whether there was sufficient 
evidence to reopen the veteran's claim.  However, in 
adjudicating the merits of the claim, it is the 
responsibility of the Board to determine the weight to be 
given to the evidence of record, to include medical evidence.  
See Cathell v. Brown, 8 Vet. App. 539, 543 (1996); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the 
Board is free to find that a medical opinion is of minimal 
probative value if the examiner fails to explain the basis 
for an opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 
(1993); Sklar v. Brown, 5 Vet. App. 140 (1993). 

Thus, the RO upon remand will be requested to contact the 
physician who completed the December 1998 opinion and ask him 
to reference specific clinical findings which might support 
his opinion.  To this end, while the veteran testified that 
the physician in question had treated him for approximately 
20 years and that he had reviewed the veteran's claims file 
prior to rendering his December 1998 opinion, the opinion 
itself does not contain any information supporting these 
assertions.  

Accordingly, this case is REMANDED for the following: 

1.  The RO should notify the veteran of 
the information and evidence needed to 
substantiate his claim and of what part of 
such evidence the VA will attempt to 
obtain on his behalf.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  The notice should 
include informing him of the need for the 
following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of any private 
care providers who treated the 
veteran for a psychiatric 
disability, and 

b.  the names of any VA medical 
facilities at which the veteran 
received psychiatric treatment and 
the approximate dates of such 
treatment.

2.  The RO should request all private 
treatment records identified by the 
veteran and associate them with the 
claims file.  The RO should also obtain 
any additional VA treatment records 
reflecting treatment of the veteran or 
any other information deemed to be 
pertinent that is not already of record.  

3.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, the RO 
should undertake appropriate notification 
action, to include notifying him what 
efforts were undertaken to develop the 
evidence, what records have been obtained, 
and what further action will be taken.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(b)(2)). 

4.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, the 
RO should forward the claims file and a 
copy of this remand to the VA physician 
who completed the December 1998 opinion 
discussed above and ask him to support 
this opinion with specific reference to 
the evidence contained in the claims file.  
Also, he should state whether the 
underlying pathology of the veteran's 
schizophrenia, as opposed to a temporary 
exacerbation of symptomatology, underwent 
an over-all increase in severity during 
service.  Jensen v. Brown, 4 Vet. App. 
304, 306-07 (1993).  This physician should 
indicate in the report that the claims 
file was reviewed and specify the duration 
of his treatment of the veteran.  The 
physician is to provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

5.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  Specific 
attention is directed to the VA 
physician's opinion, as the RO should 
ensure that it is complete and in full 
compliance with the above directives.  If 
the opinion is deficient in any manner, 
it must be returned to the physician for 
correction.  38 C.F.R. § 4.2 (2000); See 
also Stegall v. West, 11 Vet. App. 268 
(1998).


6.  The RO should then adjudicate the 
claim for service connection for 
schizophrenia based on a de novo review 
of all the evidence of record, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  In adjudicating 
the claim, the RO should take into 
consideration with heightened mindfulness 
the benefit of the doubt rule.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. §5107).  If the 
evidence is not in equipoise, the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

Thereafter, to the extent the benefit sought is not granted, 
and after application of applicable procedures, the case 
should be returned to the Board for further appellate review.  
The purpose of this REMAND is to assist the veteran in the 
development of his appeal, and the Board does not intimate an 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



